8 F.3d 1
David J. BARRY, et al., Plaintiffs-Appellants,v.Kirk FORDICE, Governor, in his capacity as Chairman andCommissioner of the State Bond Retirement Commission and inhis capacity as Commissioner of the State Bond Commission,et al., Defendants-Appellees.
No. 92-7806.
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1993.

Paul M. Neville, Minniece, Hamill, Wilson, Mitts & Neville, Jackson, MS, for plaintiffs-appellants.
T. Hunt Cole, Jr., Sp. Asst. Atty. Gen., Mike Moore, Atty. Gen., Jackson, MS, for defendants-appellees.
Appeal from the United States District Court for the Southern District of Mississippi.
Before GARWOOD and BARKSDALE, Circuit Judges, and WALTER,* District Judge.
PER CURIAM:


1
Plaintiffs-appellants appeal the district court's dismissal of their suit for want of jurisdiction under the Eleventh Amendment.   We affirm for the reasons stated by the district court in its opinion.  Barry v. Fordice, 814 F. Supp. 511 (S.D.Miss.1992).


2
AFFIRMED.



*
 District Judge of the Western District of Louisiana, sitting by designation